Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 19 October 1783
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                        
                            Dr Sir
                            Rocky hill 19 Octr 83
                        
                        Genl Laumoy and Colo. Gouvion did me Justice in mentioning the Regret I feel at your intention of leaving
                            this Country—the personal attachment which naturally grows out of such a length of service together had I no other motive
                            would occasion a regret at parting but it is considerably heightend by your quitting the service and thereby depriving me
                            of the hope of seeing you return to benefit the Country by your abilities and Experience in your possession, if such an
                            Establishment as this great Empire ought to adopt for the Peace of it should be finally agreed to, but which at this
                            moment is yet undecided. 
                        It would afford me much pleasure to tell you this personally before your departure, but If I should not have
                            this satisfaction I beg you to be assured that you carry with you every good wish I can form for you, and that I shall
                            ever retain a grateful sense of the Aids I have derived from your knowledge and advice and more especially for the
                            repeated testimonials I have recd of your friendship and attachment to me. I am with very great regard &c.

                    